J-S65001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLES THOMAS PICARELLA, JR.              :
                                               :
                       Appellant               :   No. 981 MDA 2019

               Appeal from the PCRA Order Entered May 15, 2019
            In the Court of Common Pleas of Northumberland County
              Criminal Division at No(s): CP-49-CR-0000472-2013


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                        FILED FEBRUARY 21, 2020

        Charles Thomas Picarella, Jr. appeals pro se from the order entered in

the Northumberland County Court of Common Pleas on May 15, 2019,

rendering Picarella’s Post Conviction proceedings as moot based on his

acceptance of a negotiated structured resentencing. After careful review, we

quash this appeal as untimely.

        In May of 2013, Picarella was charged by criminal information with one

count of person not to possess a firearm and numerous counts of possession

with intent to deliver a controlled substance (“PWID”) and related drug

offenses. Thereafter, Picarella entered a negotiated guilty plea to all counts.

On December 5, 2014, the court sentenced Picarella to an aggregate ten to




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S65001-19



twenty years’ incarceration. Picarella did not file post sentence motions or a

direct appeal.

      Approximately two months later, Picarella filed a pro se petition seeking

leave to file an appeal nunc pro tunc. Two weeks after that, Picarella filed a

petition seeking leave to proceed pro se.

      On June 10, 2015, Picarella filed a pro se petition pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. One month later,

Picarella filed an amended pro se PCRA petition. The trial court subsequently

appointed PCRA counsel.

      Two weeks after counsel was appointed, Picarella filed a petition seeking

leave to proceed pro se. On February 26, 2016, following a waiver of counsel

hearing, the trial court granted Picarella leave to proceed pro se and counsel

was permitted to withdraw. Two weeks later, Picarella filed an amended PCRA

petition.

      On May 26, 2016, Picarella filed a petition seeking leave to file an

amended brief. On June 1, 2016, the court granted the petition, directing

Picarella to file an amended brief within 30 days. On June 24, 2016, Picarella

requested leave to file an amended petition.

      On December 21, 2017, the trial court issued notice of its intent to

dismiss Picarella’s PCRA petition pursuant to Pa.R.Crim.P. 907. Picarella filed

a response requesting leave to file an amended petition. The court granted

this relief. On February 8, 2018, Picarella filed an amended petition (“fourth

amended petition”).

                                     -2-
J-S65001-19



      On November 26, 2018, the trial court issued notice of its intent to

dismiss Picarella’s fourth amended petition pursuant to Rule 907. In the

notice, the court found Picarella’s first, second, fourth, and fifth claims waived

and without merit. However, the court noted that Picarella would be

resentenced on all counts because he had been sentenced above the statutory

maximum at count five.

      In December of 2018, Picarella filed a response to the notice and a

motion seeking to stay proceedings so that he could attempt to negotiate a

resolution of the issues raised in his PCRA petition with the Commonwealth.

The PCRA court subsequently entered an order staying the proceedings.

      In response, the Commonwealth filed a motion seeking to lift the stay.

They noted they received a letter from Picarella in which he proposed a

resolution to the matter that would result in the imposition of a sentence of

six years and nine months to thirteen years and six months’ incarceration.

      The Commonwealth argued the proposed resolution would result in

Picarella being sentenced below the terms of the negotiated plea agreement

and therefore the Commonwealth would be deprived of the benefit of the

agreement. The Commonwealth requested the stay be lifted, the majority of

Picarella’s petition be dismissed based on the court’s Rule 907 notice, and

those portions of his petition regarding time-credit and resentencing be

granted.

      On January 10, 2019, the PCRA court entered an order granting

resentencing and denying the remainder of Picarella’s PCRA petition based on

                                      -3-
J-S65001-19



the court’s reasoning set forth in its Rule 907 notice, and ordered resentencing

(“January Order”). On April 25, 2019, the court held a resentencing hearing

during which Picarella accepted a negotiated structured resentencing on all

counts.

      On May 15, 2019, the trial court issued an order stating Picarella’s PCRA

proceedings were rendered moot, with a waiver of all claims therein, based

on his acceptance of the arrangement for a new aggregate sentence (“May

Order”). Picarella filed this appeal from the May Order.

      Prior to reaching the merits of Picarella’s claims on appeal, we must first

determine whether we have jurisdiction over this appeal. We may address

questions of our jurisdiction sua sponte. See Commonwealth v. Edrington,

780 A.2d 721, 725 (Pa. Super. 2001).

      In order to invoke our appellate jurisdiction, Pennsylvania Rule of
      Appellate Procedure 903 requires that all notice[s] of appeal ...
      shall be filed within 30 days after the entry of the order from which
      the appeal is taken. Because this filing period is jurisdictional in
      nature, it must be strictly construed and may not be extended as
      a matter of indulgence or grace.

Commonwealth v. Gaines, 127 A.3d 15, 17 (Pa. Super. 2015) (en banc)

(citations and internal quotation marks omitted). Generally, this Court has

jurisdiction over appeals from final orders. See Pa.R.A.P. 341(a). A final order

is defined as, among other things, an order that “disposes of all claims and of

all parties.” Pa.R.A.P. 341(b)(1).

      Picarella filed his notice of appeal from the trial court’s May Order. See,

e.g., Appellant’s Brief, at 1 (identifying the order in question as the May 15,

                                      -4-
J-S65001-19


2019 order). However, this was not a final, appealable order as it did not

dispose of any parties or matters.1 Rather, the proper order to appeal from

would have been the PCRA court’s January Order, as it fully disposed of

Picarella’s PCRA petition. See Commonwealth v. Grove, 170 A.3d 1127,

1138 (Pa. Super. 2017) (holding that a PCRA court’s order granting relief with

regard to sentencing and denying all other claims is a final appealable order);

see also Commonwealth v. Watley, 153 A.3d 1034, 1039 n.3 (Pa. Super.

2016).

       Picarella’s PCRA petition raised several claims, each either challenging

his convictions or seeking resentencing. Pursuant to the January Order, the

PCRA court granted the sentencing claims and denied all other claims. As a

result, the PCRA court’s January Order ended collateral proceedings and called

for a new sentencing proceeding. Pursuant to Grove and Watley, this was a

final, appealable order.

       Picarella’s belief that his claims were “not adjudicated and remain live

controversy” is belied by the specific language of the January Order.



____________________________________________


1  Picarella misstates the effect of each order entered in this case. He
characterizes the January Order as simply ordering a resentencing hearing.
Picarella fails to mention that in the same order the trial court officially denied
the remaining claims in his PCRA petition. He further characterizes the May
Order as “dismissing Picarella’s PCRA.” In reality, the May Order simply
acknowledged the finding of the trial court that Picarella’s PCRA proceedings
were rendered moot due to Picarella’s acceptance of the new aggregate
sentence on all counts. The May Order had no real legal effect, as the matter
it found “moot” had already been disposed of.

                                           -5-
J-S65001-19


Appellant’s Brief, at 8; see also PCRA Court Order, 1/9/2019. The proper

order to appeal from would have been the January Order. Therefore, an appeal

should have been filed by February 10, 2019. As the current appeal was filed

on June 10, 2019, it is untimely.

      Because Picarella’s appeal from the May Order was improper and he

failed to file a timely notice of appeal from the January Order, we are without

jurisdiction, and therefore, compelled to quash this appeal as improper and

untimely.

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/21/2020




                                     -6-